SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Oil discovery in Colombia Rio de Janeiro, December 19, 2012 – Petróleo Brasileiro S.A. – Petrobras announces that its wholly-owned subsidiary Petrobras Colombia has confirmed the presence of oil at the Guando SW 1 well, in the Upper Magdalena Valley, Tolima Department, Colombia. The Guando SW 1 well reached a total depth of 1,576 meters. Tests have confirmed the presence of oil of approximately 23,9º API and initial production rates of 500 barrels of oil per day. The work carried out at Guando SW 1 corresponds to the resumption of exploration of Block Boquerón, already in production, of which Petrobras is the operator. In this same block, 12 years ago, Petrobras developed Guando Field, one of the biggest oil discoveries in Colombia of the past 15 years. On October 27, Petrobras started an extended well test at wild cat well Guando SW 1. Petrobras will proceed with tests to assess the potential of the discovery. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 19, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
